UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6361


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS JERMAINE MALLOY, a/k/a Quest,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:10-cr-00362-BO-1; 5:13-cv-00400-BO)


Submitted:   July 28, 2014                 Decided:   July 31, 2014


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Jermaine Malloy, Appellant Pro Se. Nathan A. Huff, Joshua
Bryan Royster, Shailika K. Shah, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina; William Glenn Perry,   OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis Jermaine Malloy seeks to appeal the district

court’s    order     denying     relief    on    his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial     showing         of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Malloy has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument    because         the    facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3